Citation Nr: 0631146	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-34 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial disability rating for plantar 
fasciitis, left foot, which is currently noncompensably 
rated.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted service connection for plantar 
fasciitis, left foot, and assigned a noncompensable 
disability rating.  


FINDINGS OF FACT

1.  Prior to the September 2005 VA examination, there was no 
evidence of moderate flat foot or metatarsalgia affecting the 
left foot.  

2.  The September 2005 VA examination included a diagnosis of 
metatarsalgia, left foot.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for plantar 
fasciitis, left foot, have been met from September 13, 2005.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5299-5276, 5279 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2003, the RO granted service connection for left foot 
plantar fasciitis and a noncompensable disability rating was 
assigned by analogy to acquired flatfoot, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5276, effective January 
13, 2003. See 38 C.F.R. §§ 4.20, 4.27 (2006) (Diagnostic Code 
5299 identifies musculoskeletal system disabilities that are 
not specifically listed, but are rated by analogy to similar 
disabilities).  The veteran perfected an appeal of the 
noncompensable disability rating initially assigned for left 
foot plantar fasciitis in September 2004.  Because the 
veteran has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which her claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The veteran underwent a VA medical examination in March 2003.  
She reported pain in the left foot, especially when standing 
for a prolonged period.  The examiner noted moderate pes 
planus of the left foot when standing.  The veteran 
demonstrated some tenderness on palpation over the plantar 
surface of her left foot.  X-rays were within normal limits.  
The examiner diagnosed plantar fasciitis.  Without use of 
orthotics, the veteran demonstrated mild to moderate 
limitation with prolonged standing.  

On VA examination in September 2005, the veteran was wearing 
inserts in her athletic shoes.  On examination, she 
demonstrated no heel pain, no subtalar pain, and no medial or 
lateral talar pain.  The examiner observed no edema, 
instability, or weakness. The veteran walked without 
assistive devices and her posture and gait were normal.  She 
was able to perform all diagnostic exercises without 
difficulty.  Range of motion was intact, and there was no 
pain on motion.  No significant abnormalities were revealed 
in x-rays taken of the left foot.  The examiner did note pain 
on palpation of the second and third metatarsals on the 
ventral side of the foot.  He diagnosed left foot 
metatarsalgia and concluded that her condition was not 
currently interrupting her ability to perform occupational 
tasks, although it was affecting her ability to exercise for 
improved health and fitness.  The examiner noted that 
February 1998 surgery for a hammer toe condition was not 
related to the service-connected left foot plantar fasciitis.  

The veteran has also submitted a July 2005 statement from her 
private physician to the effect that the physician had been 
treating the veteran for foot problems for several years.  

The veteran testified at a VA hearing in August 2005.  The 
veteran stated that her left foot becomes painful when she 
walks, especially during exercise.  She stated that her feet 
do not swell, although her husband testified that she has 
told him that her feet occasionally feel swollen.  He stated 
that he massages her feet to alleviate the pain on those 
occasions.  When her left foot is symptomatic, the veteran 
has a slight limp.  Both the veteran and her husband stated 
that her foot is only symptomatic "from time to time."  

The veteran's left foot plantar fasciitis is presently 
assigned a noncompensable rating under Diagnostic Code 5276.  
The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Diagnostic Code 5276 provides for a noncompensable disability 
rating where flatfoot symptoms are mild and relieved by a 
built-up shoe or arch support.  A 10 percent rating is 
assigned where flatfoot is moderate, with weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet, either 
bilateral or unilateral. 

The aforementioned VA medical examinations, the veteran's 
private medical records, and the lay statements of the 
veteran and her husband provide an accurate assessment of her 
current disability picture.  The evidence illustrates that 
the veteran's left foot plantar fasciitis disability does not 
manifest such symptoms as weight-bearing line over or medial 
to the great toe and inward bowing of the tendo achillis.  As 
such, a 10 percent rating would not be warranted under 
Diagnostic Code 5276.  However, there are other potentially 
analogous diagnostic codes, including Diagnostic Code 5279, 
anterior metatarsalgia, which provides for a maximum 
evaluation of 10 percent, whether the disability is 
unilateral or bilateral.  

Based on a review of the evidence, the Board finds that a 10 
percent evaluation under Diagnostic Code 5279 is in order as 
of September 2005.  See Butts, supra.  Prior to September 
2005, there was no objective evidence of significant physical 
disability that would warrant a compensable evaluation under 
any diagnostic code.  However, as of the September 2005 VA 
examination, there are physical findings to support a 10 
percent rating under Diagnostic Code 5279, specifically the 
diagnosis of metatarsalgia.  Therefore, considering 
Fenderson, the Board will stage the veteran's rating, 
assigning a 10 percent evaluation from the date of the 
September 2005 VA examination.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  At her September 
2005 VA medical examination, the examiner concluded that the 
veteran does not experience additional limitation caused by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  The Board finds that the veteran's plantar 
fasciitis is appropriately compensated by the 10 percent 
evaluation assigned herein, as of the date of the September 
2005 examination.  Consequently, a rating in excess of 10 
percent from September 2005 is not warranted for service-
connected plantar fasciitis under the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  See Deluca v. Brown, 8 Vet. App. 202 
(1995).

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application to the regular schedular rating standards.

There is no evidence that the veteran's plantar fasciitis 
disability has resulted in frequent hospitalizations during 
the time period relevant to her January 2003 claim for 
service connection.  The veteran has stated that her plantar 
fasciitis disability interferes with her ability to stand for 
long periods and walk short distances as a hair stylist.  
However, the veteran has not submitted evidence of excessive 
absences, loss of income, or a medical opinion restricting 
her employment duties.  In the absence of evidence 
documenting interruptions in employment or other exceptional 
or unusual circumstances, the veteran's service-connected 
left foot plantar fasciitis disability alone does not place 
her in a position different from other veterans with a 
noncompensable disability rating.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish entitlement to 
service connection in correspondence dated February and 
December 2003, and entitlement to an increased rating in 
correspondence dated March 2004 by informing her of the 
evidence she was required to submit, including any evidence 
in her possession, and the evidence the RO would obtain on 
her behalf.  
Further, in a March 2006 letter, the RO provided the 
requisite notification regarding disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of her claim, the RO obtained her service 
medical records, her private treatment records, and furnished 
her with VA foot examinations in March 2003 and September 
2005.  She has not indicated the existence of any other 
evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid her 
in substantiating her claim. 


ORDER
Subject to the law and regulations governing the payment of 
monetary benefits, a 10 percent disability rating for plantar 
fasciitis, left foot, is granted from September 13, 2005.  


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


